Opinión disidente emitida por la
Juez Asociada Señora Na-veira de Rodón.
Por las razones expresadas a continuación, disentimos de la sentencia que hoy emite este Tribunal.
*214I

Los hechos

El 7 de abril de 1987, Manuel Martínez Díaz, su esposa Hilda Medina Ramos y la sociedad de bienes gananciales compuesta por ambos presentaron una demanda en la que reclamaban la cantidad de ciento treinta mil dólares ($130,000) en concepto de daños contra la Panadería Valoi, John Doe Empleado, la Compañía X y Compañía Z, com-pañías aseguradoras. Alegaron “[q]ue el día 22 de mayo de 1986, el demandante se personó al negocio conocido como Panadería Valoi, donde se disponía a comprar unos artícu-los, en ese momento el guardia de seguridad que trabajaba para la panadería co-demandada, lo presionó con un objeto por el costado derecho, acto seguido el referido co-deman-dado desarmó al demandante de su arma de reglamento, ya que el demandante es miembro de la Policía de Puerto Rico y al éste voltearse para ver qu[é] sucedía escuchó una fuerte detonación, cayendo al piso herido de bala en el abdomen.” Alegaron, además, que como resultado de este incidente sufrieron los daños que reclaman.
Con respecto a John Doe Empleado, simplemente expre-saron que se incluía “como aquella persona natural o jurí-dica que es o pudiera serle responsable en todo o en parte a los demandantes ...”.
Así las cosas, en septiembre de 1987, transcurrido ya un (1) año y ocho (8) meses del incidente, los demandantes presentaron una moción en la que solicitaban la sustitu-ción de parte y la expedición de nuevos emplazamientos. Alegaron específicamente que “el Estado Libre Asociado de Puerto Rico, a través de su instrumentalidad Policía de Puerto Rico y José De Jesús Muriel, en su carácter personal y como agente del Estado Libre Asociado de Puerto Rico, Policía de Puerto Rico” les podían ser responsables a los demandantes por los hechos alegados en la demanda. *215Mediante moción aparte, solicitaron permiso para enmen-dar la demanda.
El 22 de octubre de 1987, el tribunal concedió lo solici-tado y el 29 de noviembre los demandantes presentaron una demanda enmendada para sustituir a John Doe Em-pleado por el Estado Libre Asociado de Puerto Rico (en adelante Estado). En ésta, alegaron específicamente que la persona que entró a la Panadería Valoi e hirió al codeman-dante Martínez Díaz fue José de Jesús Muriel, miembro de la Policía de Puerto Rico; que éste actuaba en esos momen-tos en su carácter de agente de la Policía y/o de la Panade-ría Valoi, y “[q]ue la negligencia de dicho agente consistió en haber confundido al demandante con un asaltante, siendo dicha confusión el producto y consecuencia de la histeria, terror y acción impensada del agente, quien sin motivo y sin cerciorarse, procedió a disparar su arma contra el demandante”. Le imputaron responsabilidad al Es-tado por las actuaciones del agente De Jesús Muriel.
El 7 de enero de 1988, el Estado presentó una moción de desestimación basada en insuficiencia del emplazamiento, falta de notificación al Estado y prescripción^1) Esta mo-ción la acompañó con una declaración jurada de una fun-cionaria del Departamento de Justicia en la cual ésta ase-vera que en dicho departamento no se recibió notificación alguna.
El 26 de octubre de 1988, el foro de instancia denegó las mociones del Estado y de De Jesús Muriel. En lo perti-nente, resolvió que “la demanda original radicada inte-rrumpió el término prescriptivo respecto al codemandado *216José De Jesús Muriel, quien fue designado en dicha de-manda como demandado con nombre desconocido, por lo que de haber actuado dicho codemandado, al momento de ocasionar los daños, como empleado del Estado Libre Aso-ciado de Puerto Rico, o en ocasión de sus funciones como tal, el Estado sería solidariamente responsable con su em-pleado, lo que a su vez provocaría que la interrupción de la prescripción en cuanto al primero interrumpiera igual-mente la prescripción respecto al Estado, como deudor solidario”. (2)
El 25 de enero los demandantes presentaron su oposi-ción y una moción en la cual solicitaban que se corrigiera el epígrafe de la demanda, para que se hicieran figurar como demandados en sustitución de John Doe Empleado, al “Es-tado Libre Asociado de Puerto Rico, Policía de Puerto Rico y José de Jesús Muriel, como agente de ésta y/o de la Pa-nadería Valoi El 4 de abril, el tribunal concedió la mo-ción para enmendar el epígrafe y ordenó la expedición de los emplazamientos dirigidos al Estado y a De Jesús Muriel. El 17 de mayo se emplazó al Estado y el 27 de junio éste presentó un memorando de derecho en apoyo de su moción de desestimación. El 20 de agosto emplazaron a De Jesús Muriel.
Así las cosas, el 22 de agosto de 1988 la parte deman-dante presentó una moción para suplementar su oposición *217a la desestimación, con la cual acompañó copias de la acu-sación por tentativa de asesinato presentada el 1ro de diciembre de 1986 contra De Jesús Muriel y de un memo-rando de fecha 22 de agosto de 1986 del capitán Ramos Robles al teniente coronel Ruiz Ramos sobre el incidente objeto de la demanda. En dicho informe específicamente se expresa que De Jesús Muriel, al ocurrir los hechos, “apa-rentemente trabajaba tiempo parcial en el referido estable-cimiento comercial [Panadería Valoi]”.
El 27 de septiembre, el Estado se opuso a la moción de los demandantes y solicitó a su vez que se dictase una sen-tencia sumaria a su favor que desestimara la demanda. Acompañó en apoyo de esta solicitud una copia de una de-claración jurada prestada el 14 de agosto de 1986 por el codemandante Manuel Martínez Díaz, ante el sargento Po-ventud Vidal, en relación con la investigación administra-tiva del incidente. En dicha declaración se expresa que el sargento le indicó a Martínez Díaz que se estaba investi-gando el incidente en que éste había resultado herido por el guardia De Jesús Muriel. También refleja la declaración que en seis (6) preguntas el sargento Vidal hizo mención del nombre del guardia De Jesús Muriel. (3)
*218El 30 de septiembre de 1988, el codemandado De Jesús Muriel presentó una moción de desestimación acompañada de varios documentos en apoyo de sus contenciones: decla-ración jurada prestada por el codemandante Martínez Díaz ante el Fiscal Andrés Rodríguez Elias el 8 de septiembre de 1986; denuncia presentada por el agente José Hernández contra De Jesús Muriel, y carta de 3 de diciembre de 1986 del Superintendente de la Policía dirigida a De Jesús Muriel en la que se le notifica su expulsión del Cuerpo Poli-cíaco por el incidente ocurrido en la Panadería Valoi. Cabe señalar que aunque en el epígrafe de la declaración jurada aparece el nombre del codemandado De Jesús Muriel, en la declaración de Martínez Díaz propiamente no se menciona a éste por su nombre. En todo momento el codemandante Martínez Díaz se refiere a su agresor como “esta persona”.
El 18 de octubre de 1988, la parte demandante presentó una moción en oposición a la solicitud de sentencia suma-ria del Estado acompañada de dos (2) declaraciones jura-das del codemandante Martínez Díaz:(4) una prestada ante la agente investigadora María Martínez Ortiz el 26 de julio de 1986 y otra de 11 de octubre de 1988 prestada ante un notario. En ambas expresó que no conocía el nombre de la persona que le disparó. En la segunda añadió que estuvo “recibiendo tratamiento médico aproximadamente desde el 22 de mayo de 1986 al 9 de octubre de 1986”; que para la fecha en que presentó la demanda, el 13 de abril de 1987, aunque no conocía el nombre exacto de De Jesús Muriel, sí *219lo podía identificar; que para esa fecha él entendía que De Jesús Muriel “trabajaba para la Panadería Valoi, a tiempo parcial, como guardia de seguridad, esto [le fue] informado por el Policía Tomás Mejías Lebrón, placa 8565, quien tam-bién trabajaba para dicha Panadería, a tiempo parcial, como guardia de seguridad”, y que no fue hasta el 9 de septiembre de 1987 que se enteró que De Jesús Muriel, el día de los hechos, no estaba trabajando para dicho establecimiento.
El Estado solicitó la reconsideración en cuanto al plan-teamiento de prescripción y, el 30 de noviembre de 1988, el tribunal a quo la denegó reiterando su posición de que la interrupción en cuanto al Estado se daba por su carácter de deudor solidario con el agente De Jesús Muriel y no por haberse permitido la sustitución de John Doe Empleado por el Estado.
Inconforme, el Estado recurrió ante este Foro mediante recurso de certiorari. Planteó la comisión de tres (3) erro-res: (1) que el tribunal de instancia erró al aplicar la Regla 15.4 de Procedimiento Civil, 32 L.P.R.A. Ap. Ill, y concluir que la acción no estaba prescrita; (2) que erró al permitir la inclusión de nuevos demandados fuera del término prescriptive sin cumplir con los requisitos de la Regla 13.3 de Procedimiento Civil, 32 L.P.R.A. Ap. Ill, y (3) que erró al resolver que el Estado era deudor solidario con su ex em-pleado José De Jesús Muriel.
El 3 de mayo de 1989 se ordenó a la parte demandante recurrida mostrar causa por la cual no se debía revocar la Resolución de 26 de octubre de 1988 y desestimar la acción contra el Estado por hallarse ésta prescrita.
HH hH

Sentencia sumaria

Al amparo de la Regla 36.3 de Procedimiento Civil, 32 L.P.R.A. Ap. III, se podrá dictar una sentencia sumaria “si las alegaciones, disposiciones [deposiciones], contestaeio-*220nes a interrogatorios y admisiones ofrecidas, en unión a las declaraciones juradas, si las hubiere, demostraren que no hay controversia real sustancial en cuanto a ningún [sic] hecho material y que como cuestión de derecho debe dic-tarse ...”. (Enfasis suplido.) Su propósito es aligerar la tra-mitación de un caso, permitiendo que se dicte sentencia sin necesidad de una vista en su fondo en los méritos, cuando se demuestra que no hay controversia real sustancial sobre algún hecho material esencial. Como regla general, la parte opositora podrá derrotarla presentando contradecla-raciones juradas y contradocumentos que pongan en controversia algún hecho material esencial. Corp. Presiding Bishop CJC of LDS v. Purcell, 117 D.P.R. 714 (1986); Tello, Rivera v. Eastern Airlines, 119 D.P.R. 83 (1987). Con rela-ción a las declaraciones juradas que se sometan para apo-yar u oponerse a una moción de sentencia sumaria, éstas deben contener hechos admisibles en evidencia y demostrar afirmativamente que el declarante está cualificado para declarar. Regla 36.5 de Procedimiento Civil, 32 L.P.R.A. Ap. III. “[DJeclaraciones juradas que contienen sólo conclusiones sin hechos específicos que las apoyen, no tienen valor probatorio, siendo, por lo tanto, insuficientes para demostrar la existencia de lo que allí se concluye.” Corp. Presiding Bishop CJC of LDS v. Purcell, supra, pág. 722.
Ahora bien, para determinar la materialidad de algún hecho, hay que recurrir al derecho sustantivo. Sólo contro-versias genuinas sobre hechos que puedan afectar el resul-tado del caso pueden impedir el que se dicte sentencia sumaria. Pasemos ahora a discutir las cuestiones de dere-cho que reflejarán, con respecto al planteamiento de pres-cripción, la materialidad del hecho de si el codemandante Martínez Díaz conocía o no, para la fecha de la presenta-ción de la demanda, el 13 de abril de 1987, el nombre de su agresor, el codemandado De Jesús Muriel.
*221I-H hH HH

La interacción entre la Regla 15.4 y la Regla 13.3 de Pro-cedimiento Civil, y la figura de la prescripción

Para determinar la materialidad de este hecho es nece-sario que discutamos la aplicación de las Reglas 15.4 y 13.3 de Procedimiento Civil, supra, a los hechos de este caso.(5) Anteriormente, en Núñez González v. Jiménez Miranda, 122 D.P.R. 134 (1988), tuvimos la oportunidad de examinar la figura del demandado de nombre desconocido de la Regla 15.4 de Procedimiento Civil, supra.(6) Allí indicamos que esta figura procesal vino precisamente “a suplir la ne-cesidad de atemperar los efectos de los términos prescrip-tivos cuando, a pesar de la diligencia del reclamante y del hecho que éste conocía la identidad del deudor, no había podido obtener el nombre correcto para entablar en tiempo la demanda en su contra.” Núñez González v. Jiménez Mi*222randa, supra, págs. 139-140. También expresamos que “para que la decisión del tribunal surta efecto contra la persona así designada, ésta tiene que ser traída al pleito con su nombre correcto [y debidamente notificada] con tiempo suficiente para que pueda defenderse de la reclamación”. Núñez González v. Jiménez Miranda, supra, pág. 141.
Es norma procesal firmemente establecida en nuestra jurisdicción que, “a los fines de la prescripción, la fecha en que se demande a un demandado se establece inexorable-mente por la fecha en que se le incluye por primera vez como demandado”. Bithorn v. Santana, 68 D.P.R. 300, 305 (1948). Véanse: Márquez v. Tribl. Superior, 85 D.P.R. 559, 561 (1962); Ortiz v. Gobierno Municipal de Ponce, 94 D.P.R. 472, 476 (1967); Figueroa Díaz v. Escóbales, 101 D.P.R. 173, 175 (1973). Ahora bien, el determinar cuándo ha sido incluida por primera vez en una demanda una persona en los casos en que se utiliza el mecanismo procesal del demandado de nombre desconocido, precisa un análisis de la interacción de las Reglas 15.4 y 13.3 de Procedimiento Civil, supra. La primera de éstas procede del Art. 141 del Código de Enjuiciamiento Civil, 32 L.P.R.A. ant. see. 726, y la segunda de la Regla 15(c) de Procedimiento Civil federal.
La Regla 13.3 de Procedimiento Civil, supra, se utiliza cuando por error, en cuanto a la identidad del verdadero responsable, se incluye como demandada a otra persona. Vda. de Rivera v. Pueblo Supermarkets, 102 D.P.R. 134 (1974); J.A. Cuevas Segarra, Práctica Procesal Puertorriqueña: Procedimiento Civil, San Juan, Pubs. J.T.S., 1979, Vol. II, Cap. III, pág. 29. De otra parte, la Regla 15.4 de Procedimiento Civil, supra, está disponible cuando el de-mandante conoce la identidad de la persona que se hace responsable, pero desconoce su verdadero nombre.
Al utilizar la Regla 13.3 de Procedimiento Civil, supra, se está sustituyendo a la persona que ha sido incluida en la *223demanda por error, por la verdaderamente responsable. Esta última, por primera vez, adviene a ser parte en el pleito al presentarse la demanda enmendada. En relación con la Regla 15.4 de Procedimiento Civil, supra, sin embargo, siempre se intentó demandar a la persona que ori-ginalmente se incluyó con nombre ficticio. Por lo tanto, con la demanda enmendada no se incluye un nuevo deman-dado, meramente se sustituye el nombre ficticio con que aparece en la demanda el demandado, por el verdadero nombre. A este demandado “se le considera como una parte en el pleito desde la interposición de la demanda original, y es ésa la fecha a considerar para determinar cualquier planteamiento sobre prescripción extintiva”. Ortiz v. Gobierno Municipal de Ponce, supra, pág. 478. Véase Núñez González v. Jiménez Miranda, supra.
En el caso de autos, los demandantes no hicieron una alegación específica de que se estaba demandando a John Doe Empleado por desconocer su verdadero nombre y que, cuando se descubriese éste, se haría la enmienda correspondiente. Ahora bien, el propósito de las alegacio-nes es hacer “una relación sucinta y sencilla de la reclama-ción demostrativa de que el peticionario tiene derecho a un remedio”. Su función es la de simplemente bosquejar la controversia para que las partes queden notificadas de la naturaleza general de las contenciones en su contra. Moa v. E.L.A., 100 D.P.R. 573, 586 (1972). Estas alegaciones deben ser interpretadas liberalmente, de forma tal que se haga justicia sustancial —Reglas 6.2 y 6.6 de Procedimiento Civil, 32 L.P.R.A. Ap. Ill; R. Hernández Colón, Manual de Derecho Procesal Civil, 2da ed. rev., New Hampshire, Ed. Equity, Parte 7, Cap. 21, Secs. 2101-2104, págs. 163-166; 5 Wright and Miller, Federal Practice and Procedure: Civil 2d Sec. 1202, Cap. 4 (1990)— teniendo siempre presente que las reglas procesales tienen como propósito el hacer viable la consecución de los derechos sustantivos. Regla 1 de Procedimiento Civil, 32 L.P.R.A. Ap. III; Dávila *224v. Hosp. San Miguel, Inc., 117 D.P.R. 807, 816 (1986); Moa v. E.L.A., supra. Tomando estas normas procesales en con-sideración y leyendo la demanda original de forma integral —el epígrafe, las alegaciones y la súplica conjuntamente— concluimos que la intención del demandante fue demandar con un nombre ficticio al agente De Jesús Muriel. Resulta, pues, de suma importancia para determinar si tenían o no los demandantes disponible el mecanismo procesal antes discutido, el hecho de que el codemandante Martínez Díaz no conociera, al momento de presentar la demanda, el ver-dadero nombre de dicho agente.
En el caso de autos, por tratarse de una demanda en la cual se incluyó al codemandado De Jesús Muriel con un nombre ficticio por supuestamente desconocerse, al mo-mento de presentar la demanda, su verdadero nombre, se-ría, pues, de aplicación la Regla 15.4 de Procedimiento Civil, supra. Si se determinase que no se conocía su verdadero nombre al presentar la demanda, habría que concluir que formó parte de la demanda original, aunque allí apareciera designado con un nombre ficticio.
Dentro del contexto de esta reclamación y en relación con la defensa de prescripción del Estado, la inclusión o no del codemandado De Jesús Muriel en la demanda original resulta un hecho importante, sólo en tanto y en cuanto se pueda responsabilizar solidariamente al Estado por las ac-tuaciones de éste. Pasemos, pues, a considerar y analizar este aspecto del problema.
IV

La responsabilidad del Estado por las actuaciones de sus funcionarios, agentes y empleados, y la solidaridad

El Estado como persona jurídica no puede actuar de una manera directa e inmediata; tiene que hacerlo por media-ción de personas físicas que ejerzan las funciones estatales *225en su nombre, o sea, de los funcionarios públicos en todos sus grados y categorías.
Si es necesario para la vida del Estado la existencia de unos funcionarios públicos que en su nombre actúen y estén revesti-dos de poder y autoridad, los perjuicios de ellos derivados, no es justo que los soporten un reducido número de personas, sino que es exigencia de la equidad que estén repartidos entre todos los ciudadanos; ya que son todos ellos los que obtienen las ven-tajas de la existencia y funcionamiento del Estado. ...
Si se exime al Estado de responsabilidad por los actos reali-zados por los funcionarios públicos, la garantía que da la intervención del Estado, en muchos casos, desaparece completamente. Y cada uno tendrá que averiguar la solvencia del funcionario para relacionarse con el Estado, con lo que se consigue una disminución del prestigio y de la importancia que precisamente se trata de obtener.(7) A. Borrell Macía, Respon-sabilidades derivadas de culpa extracontractual civil, Barcelona, Ed. Bosh, 1942, Cap. X, See. 58, págs. 137-138,
En Puerto Rico, en relación con los daños causados por las actuaciones del Estado a través de sus funcionarios, agentes y empleados, hemos adoptado una fórmula mixta que permite en forma general, pero con ciertas exclusiones específicas, que se demande al Estado.
La ley conocida como Ley de Reclamaciones y Deman-das Contra el Estado, Ley Núm. 104 de 29 de junio de 1955, según enmendada, 32 L.P.R.A. secs. 3077-3092a, es la que regula las reclamaciones judiciales contra el Estado.!8) Esta ley está “inspirada en el deseo de que el Estado pueda ser demandado cuando cualquier ciudadano entienda que tiene una buena y justa causa de acción y que sea el poder judicial el que determine la validez y suficien-cias [sic] que se formulan contra el Estado”. Informe de la *226Comisión de lo Jurídico de la Cámara de Representantes, 4 Diario de Sesiones 1989.
La Ley Núm. 104, supra, enmendó también el Art. 1803 del Código Civil, 31 L.RR.A. see. 5142, de forma tal que quedara eliminada de éste la distinción que se hacía entre los actos realizados por un agente especial y los realizados por funcionarios, agentes o empleados a quienes propia-mente correspondía la gestión practicada. Dispuso que el Estado sería responsable en las mismas circunstancias y condiciones que un ciudadano particular. Antes de la en-mienda, el Estado sólo respondía si el daño había sido cau-sado por un agente especial, no cuando había sido causado por el funcionario a quien propiamente correspondía la gestión practicada, en cuyo caso, sólo respondía el funcionario en cuestión a base del Art. 1802 del Código Civil, supra. En otras palabras, con anterioridad a la Ley Núm. 104, supra, el funcionario era el que respondía por los daños que ocasionaba. Rivera v. Pueblo, 65 D.P.R. 983 (1946). El propósito y la intención de la Ley Núm. 104, supra, es, pues, el beneficiar tanto al ciudadano perjudicado como al funcionario.
Sin embargo, y a pesar de que la intención de la ley es que el Estado responda por los actos y omisiones de los funcionarios y agentes especiales “en las mismas circunstancias y condiciones en que sería responsable un ciudadano particular” (Art. 1803 del Código Civil, supra) —siempre y cuando cumpla con las condiciones que impone la ley— el Art. 6 de la Ley Núm. 104, supra, 32 L.P.R.A. sec. 3081, excluyó ciertas actuaciones de los funcionarios de la autorización de demandas al Estado. El inciso (d) de dicho artículo, 32 L.P.R.A. sec. 3081(d), específicamente dispone que el Estado no autoriza ser demandado por los daños ocasionados por actos de un funcionario, agente o empleado constitutivos de acometimiento, agresión u otro delito contra la persona. Estas exclusiones a la renuncia de la inmunidad soberana del Estado, por ser limitaciones al *227derecho de un ciudadano perjudicado a obtener reparación por los daños sufridos como consecuencia de actuaciones del Estado a través de sus funcionarios, agentes o empleados, las hemos interpretado de forma restrictiva. En Báez Vega v. E.L.A., 87 D.P.R. 67, 73 (1963), resolvimos que bajo el inciso (d) del Art. 6, supra, se entendía que el Estado había renunciado a su inmunidad cuando los daños prove-nían “[d]e actos negligentes de un empleado que no consti-tuyan determinados delitos en que la intención es un ele-mento esencial”. Véanse, también: Montes v. Fondo del Seguro del Estado, 87 D.P.R. 199, 205-208 (1963); Rivera Rivera v. Trinidad, 100 D.P.R. 776 (1972). Por lo tanto, “[l]a inmunidad del Estado contra reclamaciones por daños se ha reducido a aquellas originadas en actos criminosos cometidos intencional o deliberadamente por sus funciona-rios, agentes o empleados”. Rivera de Vincenti v. E.L.A., 108 D.P.R. 64, 71 (1978).
Siguiendo esta trayectoria de interpretación liberal con relación a la autorización a los ciudadanos para presentar reclamaciones contra el Estado por actuaciones de funcionarios, agentes o empleados, en Alberio Quiñones v. E.L.A., 90 D.P.R. 812, 816 (1964), expresamos que bajo “el estado actual de nuestra Ley y nuestra jurisprudencia [no] se puede hacer una válida distinción entre la responsabilidad de una persona particular y el Estado cuando se trata de un daño causado por negligencia ...”. Claro, esto deberá entenderse dentro de las limitaciones y exclusiones de res-ponsabilidad del Estado establecidas por la Ley Núm. 104, supra.
El Art. 8 de la Ley Núm. 104, supra, 32 L.P.R.A. see. 3083, a su vez, dispone que cualquier acción allí autorizada “impedirá toda otra acción por parte del reclamante, por razón de la misma cuestión o materia, contra el funciona-rio, agente o empleado cuyo acto u omisión dio origen a la acción; y la sentencia contra el funcionario, agente o em-pleado impedirá igualmente toda acción contra el Estado”. *228La ley, pues, le otorga al reclamante la opción de “recobrar directamente del empleado o recobrar del Estado, pero no puede recobrar simultáneamente de ambos”. Vázquez Negrón v. E.L.A., 113 D.P.R. 148, 151 (1982).
Cabe señalar que a pesar de la diferencia en enfoque entre nuestra Ley de Reclamaciones y Demandas Contra el Estado y la ley federal que le sirvió de patrón, Ley Federal de Reclamaciones de Daños (.Federal Torts Claims Act, 28 U.S.C. secs. 1346(b) y 2679(b)), dejamos como quaere en Vázquez Negrón v. E.L.A., supra, pág. 15 esc. 3, si tomando esto en consideración y a tenor con las Reglas de Procedimiento Civil, el Estado y el empleado podían acumularse como demandados en el mismo pleito.
Bajo el estatuto federal no se pueden acumular en el mismo pleito al Gobierno federal y al empleado. Esto es así, ya que el Gobierno asume toda la responsabilidad por sus empleados, estableciendo como único y exclusivo reme-dio del perjudicado —si el empleado se encontraba en ges-tiones de su empleo— la demanda contra el Gobierno de los Estados Unidos en la Corte Federal. 28 U.S.C. sees. 1346(b); Vda. de Gerena v. U.S.D.A., 105 D.P.R. 309, 313 (1976). Al amparo de nuestra Ley de Reclamaciones y De-mandas Contra el Estado, contrario a la ley federal, el Estado, en aquellos casos en que permite que se le demande, no asume exclusivamente la responsabilidad por las actuaciones de sus empleados que produjeron el daño. La ley permite que. se demande y obtenga sentencia contra cua-lesquiera de los dos. Lo que prohíbe es “la acción directa contra el agente o empleado público una vez se dicte sen-tencia contra el Estado y viceversa”. Vázquez Negrón v. E.L.A., supra, pág. 151.
Ahora bien, la Regla 16.2 de Procedimiento Civil, 32 L.P.R.A. Ap. III, permite la acumulación de aquellas perso-nas que, a pesar de no ser partes indispensables, deben ser acumuladas si se ha de conceder un remedio completo a las *229personas que ya son partes en el pleito.(9) En el caso de una reclamación contra el Estado al amparo de la Ley Núm. 104, supra, resulta particularmente aconsejable que se permita la acumulación del . Estado y el empleado. Si por alguna razón se determina que el Estado no responde,(10) la acción contra el empleado por su conducta culposa puede continuar, evitando así la duplicidad de esfuerzos procesa-les, la mala utilización de recursos y la posibilidad de de-terminaciones de hechos contradictorias en casos indepen-dientes sobre un mismo incidente. Entendemos, pues, que en una demanda contra el Estado al amparo de la Ley Núm. 104, supra, se pueden acumular como demandados en el mismo pleito al Estado y al empleado causante del daño.(11)
Tomando en consideración estas normas estatutarias y jurisprudenciales, pasemos ahora a determinar si el Es-tado, además de responder directamente por las actuacio-nes de sus funcionarios, agentes o empleados, Art. 1803 del Código Civil, supra, responde también de forma solidaria.
El Art. 1803 del Código Civil, supra, establece una doble y coincidente respuesta indemnizatoria que persigue el fin de lograr que la víctima que sufre el daño sea resarcida, y cuyo fundamento es la culpa in vigilando o in eligendo en que incurren las personas allí enumeradas. Frente al per-judicado o afectado del siniestro, responden directamente las personás enumeradas en dicho artículo, al igual que el agente causante material. La víctima puede optar por de-*230mandar a ambos o a uno solo de ellos, ya que ambos vienen obligados a satisfacer in integrum su pretensión reparatoria. En conformidad con la expresión literal y el espíritu que informa el Art. 1803 del Código Civil, supra, la obligación reparatoria de las personas enumeradas es, pues, directa y no subsidiaria.
Soto Nieto y Santos Briz comentan en relación con el Art. 1903 del Código Civil español, de donde proviene nuestro Art. 1803, supra, “que la tendencia jurisprudencial actual [en España] se encamina a la estimación solidaria de la responsabilidad de los distintos deudores, pese la in-dependencia de origen que puedan acusar las mismas”. F. Soto Nieto, Responsabilidad civil derivada del ilícito cul-poso, Madrid, Ed. Montecorvo, 1982, Cap. V, Sec. Ill, pág. 195; J. Santos Briz, La Responsabilidad Civil, Madrid, Ed. Montecorvo, 1981, 2da parte, Cap. XII, Secs. II-V.
En la mayoría de los códigos civiles extranjeros la doc-trina jurídica sobre la solidaridad de responsables de un acto ilícito se encuentra expresamente regulada, prove-yendo la responsabilidad solidaria frente al perjudicado.(12) El Código suizo, por ejemplo, al igual que la tendencia ju-risprudencial española, dispone que se responderá solida-riamente frente al damnificado cuando varias personas, aunque por distintos fundamentos —por acto ilícito, con-trato o por leyes— respondan del mismo daño. Santos Briz, op. cit., págs. 425-426.
En relación con la responsabilidad solidaria que emana del Art. 1903 español por hecho ajeno, Soto Nieto nos dice:
Si las respectivas responsabilidades de agente material y res-*231ponsable por hecho de otro son directas, si el perjudicado puede encauzar su acción simultáneamente contra uno y otro para hacer satisfacer in integrum su pretensión reparatoria, secuela de ello será la ligazón solidaria de ambos responsables en su respuesta obligacional. Así lo entiende, igualmente, la Juris-prudencia, precisando que si bien es cierto que la solidaridad, al no presumirse, debe expresamente establecerse, hay casos en que la impone el legislador en atención a ciertos intereses que quiere tutelar, cual es la decretada como sanción de una falta para que el perjudicado tenga la garantía de poder dirigirse indistintamente contra cualquiera de los responsables sin ne-cesidad de fraccionar su reclamación, caracteres y requisitos que concurren en las obligaciones del artículo 1.903 del C.C., puesto que: 1.a) hay pluralidad de sujetos pasivos, por estar obligados a reparar tanto el autor material del daño como la empresa de la que aquél es empleado o dependiente; 2.a) unidad de objeto, cristalizado en reparar el daño causado; 3.a) plurali-dad de vínculos, pues la obligación de la empresa, fundada en la culpa “in eligendo” o “in vigilando”, es distinta e indepen-diente de la que contrae el autor material; y 4.a) garantía del perjudicado, el que para conseguir la indemnización puede dirigirse indistintamente contra ambos responsables o contra cualquiera de ellos, puesto que cada uno de aquellos frente al perjudicado es deudor por entero de la obligación de reparar la totalidad del daño causado; y por todo ello hay que declarar que la responsabilidad definida en el artículo 1.903 es de natura-leza solidaria respecto a la que es originaria y propia del autor material del daño. Soto Nieto, op. cit., pág. 196.
El Estado se encuentra entre las personas específica-mente enumeradas en el Art. 1803 del Código Civil, supra, y tanto la letra expresa de este artículo como la jurisprudencia, disponen que el Estado será responsable “en las mismas circunstancias y condiciones en que sería respon-sable un ciudadano particular”. Art. 1803 del Código Civil, supra. Tomando en consideración toda la doctrina y las normas previamente reseñadas, al amparo del Art. 1803, supra, no está prescrita la acción; la responsabilidad del Estado frente al reclamante damnificado sería una de ca-rácter solidaria.
*232V

La interrupción del término prescriptivo y la solidaridad

[L]a prescripción extintiva de las acciones tiene por principal fundamento la sanción o castigo al negligente en ejercitarlas, lo cual exige que esté evidenciado el propósito del abandono, que presupone la renuncia del derecho ....(13)
Para concluir nuestro análisis sobre el derecho sustan-tivo que rige la determinación de materialidad del hecho sobre si el codemandante Martínez Díaz desconocía, al pre-sentar la demanda, el verdadero nombre del codemandado De Jesús Muriel, debemos analizar el principio de la inte-rrupción de la prescripción en relación con la figura de la solidaridad.
La doctrina mayoritaria en el derecho español reconoce la vinculación solidaria de los corresponsables del ilícito culposo (Art. 1802 del Código Civil, 31 L.P.R.A. see. 5141) y de las personas enumeradas en el Art. 1903 del Código Civil español con el causante material del daño (Art. 1803 nuestro, supra), frente al reclamante perjudicado.(14) H.M. Brau, Los daños y perjuicios extracontractuales en Puerto Rico, 2da ed. rev., San Juan, Pubs. J.T.S., 1986, Vol. II, Cap. X; H.M. Brau, El término prescriptivo y su interrup-ción en acciones en daños por responsabilidad extracon-tractual solidaria en el Derecho puertorriqueño, 44 Rev. C. Abo. P.R. 203, 236 (1986); Soto Nieto, op. cit., págs. 72 — 76; J. Santos Briz, Derecho de Daños, Madrid, Ed. Rev. Der. Privado, 1963, págs. 291-292; J. Puig Brutau, Fundamen-*233tos de Derecho Civil, 2da ed. rev., Barcelona, Ed. Bosch, 1976, T. I, Vol. 2, págs. 162-192; L. Diez-Picazo, Fundamentos del Derecho Civil Patrimonial, Madrid, Ed. Tecnos, 1970, Cap. XII; Borrell Macía, op. cit, págs. 250-255.
La misma trayectoria hemos seguido en nuestras inter-pretaciones sobre la responsabilidad de aquellos unidos por vínculos de solidaridad. También hemos acogido la posición adoptada por la mayoría de los tratadistas y la jurisprudencia española, de que a la obligación solidaria dimanante de la responsabilidad extracontractual de coautores del mismo hecho dañoso, les son aplicables todas las consecuencias ínsitas a la dinámica y mecanismo de la responsabilidad solidaria. García v. Gobierno de la Capital, 72 D.P.R. 138 (1951); Tropigas de P.R. v. Tribunal Superior, 102 D.P.R. 630 (1974); Rodríguez Sosa v. Cervecería India, 106 D.P.R. 479 (1977); Rivera Otero v. Casco Sales Co., 115 D.P.R. 662 (1984); Soto Nieto, op. cit., págs. 59 — 76. Por lo tanto, la interposición de una reclamación judicial en tiempo contra uno de los codeudores solidarios tiene el efecto de interrumpir el término prescriptivo para todos los demás codeudores solidarios. Art. 1094 del Código Civil, 31 L.P.R.A. see. 3105; Rivera Otero v. Casco Sales Co., supra, pág. 667; Tropigas de P.R. v. Tribunal Superior, supra. Véase, también, Arroyo v. Hospital La Concepción, 130 D.P.R. 596 (1992).
En el caso de autos, las alegaciones de la demanda en-mendada, a tenor con lo dispuesto en el Art. 1803 del Có-digo Civil, supra, y las normas de derecho previamente es-bozadas, correctamente exponían hechos suficientes para poder concluir que, de poderlos probar, el Estado sería, frente al reclamante, solidariamente responsable con el agente De Jesús Muriel por los daños reclamados. Si De Jesús Muriel fue correctamente incluido en la demanda original mediante el mecanismo procesal de nombre ficticio —John Doe Empleado— para designar demandados cuyos nombres verdaderos se desconocen, entonces el término *234prescriptivo quedó interrumpido para el Estado y, por lo tanto, no procedía la sentencia sumaria para desestimar la demanda contra el Estado. Art. 1094 del Código Civil, supra.
VI
Declaraciones juradas conflictivas — Hechos en controver-sia y la sentencia sumaria
En el presente caso hay que resolver si el conflicto creado entre la declaración jurada prestada por el code-mandante Martínez Díaz y presentada en oposición a la moción de sentencia sumaria del Estado, y las presentadas en apoyo de dicha moción creó una genuina controversia real sobre el hecho material esencial de si el codemandante Martínez Díaz conocía o no el verdadero nombre del code-mandado De Jesús Muriel, de forma tal que procediese a denegar o acoger la solicitud de sentencia sumaria.
Al determinar si una declaración jurada conflictiva pre-sentada en oposición a una moción de sentencia sumaria efectivamente crea una controversia genuina real y no una ficticia e inexistente, el tribunal podrá tomar en considera-ción factores tales como: (1) si la declaración resulta ser clara e inherentemente incompatible con la previamente prestada; (2) si la declaración aclara ambigüedades o ex-plica aspectos de la anterior; (3) las razones expuestas para explicar los conflictos; (4) si la declaración previa de-nota un estado de confusión de parte del declarante o re-fleja que lo aseverado no era creíble o que se cometió un error, y (5) si lo declarado en la contradeclaración resulta increíble. El tribunal, al hacer esta evaluación, también tomará en consideración los demás documentos que obren en el expediente. El eje central de la determinación sobre la existencia de una controversia genuina real sobre un hecho material esencial es el que verdaderamente sea ne-*235cesaria una vista evidenciaría para resolver el conflicto; que con los documentos sometidos no baste.
hH >

Aplicación de las normas de derecho a los hechos del caso

En su escrito para mostrar causa la parte demandante expresa que como resultado del incidente que avala la de-manda, el codemandante Martínez Díaz recibió un disparo que lo hirió en el abdomen y la columna vertebral, e hizo necesario que fuera tratado quirúrgicamente y posterior-mente recibiera tratamiento ambulatorio por casi seis (6) meses. También arguye que de la declaración jurada de 14 de agosto de 1986, que utiliza el Estado para apoyar su contención de que el codemandante Martínez Díaz conocía el nombre del codemandado De Jesús Muriel al presentar la demanda el 13 de abril de 1987, sólo se desprende que el nombre de De Jesús Muriel surge de las preguntas que el investigador le hizo y que “es importante señalar que dicha declaración se preparó [en] momentos cercanos al trágico accidente, [por] lo cual era de esperarse que la capacidad emocional y de retención del recurrido estuviese [sic] menoscabada”. De las demás declaraciones y documentos que obran en autos tampoco surge con claridad que Martí-nez Díaz conociese o recordase el nombre de su agresor ni que se le hubiese comunicado el memorando interno de la Policía sobre la investigación ni que le fuera enviada la supuesta carta en la que se le comunica la expulsión de la Policía de De Jesús Muriel ni que tuvo conocimiento del contenido de la denuncia y acusación presentadas contra De Jesús Muriel.
Esta situación de hechos refleja que la declaración pre-sentada por Martínez Díaz en oposición a la moción de sen-tencia sumaria no era inherentemente incompatible con las previamente prestadas, que en ella se intentó explicar *236los conflictos y que lo declarado no resultaba ser increíble a la luz de todos los documentos que el tribunal de instancia tuvo ante sí. Camfield Tires, Inc. v. Michelin Tire Corp., 719 F.2d 1361 (8vo Cir. 1983); Van T. Junkins and Associates v. U.S. Industries, 737 F.2d 656 (limo Cir. 1984); Miller v. A.H. Robins Co., Inc., 766 F.2d 1102 (7mo Cir. 1985); Franks v. Nimmo, 796 F.2d 1230 (10mo Cir. 1986). A tenor con estos hechos, se podría efectivamente concluir, como lo hizo el tribunal de instancia, que esta declaración creó una controversia genuina sobre un hecho material sustancial; por lo que no procedía que se dictase sentencia sumaria que desestimara la demanda contra el Estado por estar prescrita. Para dirimir el conflicto de hecho y disponer del asunto, el tribunal debió haber señalado una vista eviden-ciaría inmediata. Regla 1 de Procedimiento Civil, supra, y Regla 38 de Procedimiento Civil, 32 L.P.R.A. Ap. III.
Cabe señalar, además, que de los escritos sometidos por la parte demandante y los documentos que obran en autos surge que miembros de la uniformada, aparentemente, le habían informado a Martínez Díaz que el día de los hechos el codemandado De Jesús Muriel estaba trabajando para la Panadería Valoi como guardia de seguridad, y que no fue hasta el 9 de septiembre de 1987 que la parte demandante se enteró de que De Jesús Muriel no estaba trabajando como guardia de seguridad para la Panadería Valoi. Fue en ese momento, pasado ya el término prescriptivo, que el co-demandante Martínez Díaz advino en conocimiento de que el Estado podría ser responsable por los daños causados por De Jesús Muriel.(15)
*237Como puede observarse, en el caso de autos, no sólo no conocían los demandantes de la posible responsabilidad del Estado, sino que, de acuerdo con lo alegado por el code-mandante Martínez Díaz, este desconocimiento se debió, precisamente, a las actuaciones de los funcionarios del Es-tado que lo indujeron a creer que el codemandado De Jesús Muriel era empleado de la Panadería Valoi y estaba des-empeñándose como tal al momento de surgir el incidente que motivó la demanda. Esto, claro está, es un hecho que debe ser probado por la parte demandante en una vista evidenciaria.(16) De probarse, quedaría demostrado que esta conducta del Estado, ejecutada a través de sus agen-tes o representantes (funcionarios públicos), tuvo el efecto de inducir a los demandantes a creer que De Jesús Muriel actuó únicamente como empleado de la Panadería Valoi y no como agente de la Policía, y que no tenían una causa de acción para reclamarle daños al Estado. La representación que estos funcionarios le hicieron a Martínez Díaz tuvo, pues, el efecto de evitar que se presentara la reclamación contra el Estado en tiempo. Por lo tanto, aunque en la vista evidenciaría el Estado pudiese demostrar que el codeman-dante Martínez Díaz conocía el nombre de De Jesús Muriel al momento de presentar la demanda original, el Estado no podría beneficiarse de los efectos de la prescripción, estaría impedido de levantar esta defensa.
Al así decidir, se revalida nuestra convicción de que la buena fe es precepto general que permea toda conducta o actividad con trascendencia jurídica, y nos constriñe a pro-ceder al nivel de sus postulados. Berrios v. U.P.R., 116 D.P.R. 88 (1985); Vetilla v. Pueblo Supermarkets, Inc., 111 D.P.R. 585 (1981).
En lo referente a la aplicación del principio general de buena fe, Diez-Picazo nos ha dicho que: “[t]oda interpreta-*238ción de una norma, que conduzca a un resultado jurídico contrario a la buena fe, debe ser rechazada o, por lo menos, considerada como excepcional, por ser ‘contra tenorem ra-tionis’ de la organización general. ... Como principio general del Derecho la norma que ordena que el comporta-miento sea de buena fe, tiene el carácter de una norma supletoria y los Tribunales deben, a falta de otra norma especial, aplicar este principio para resolver el litigio planteado. ... [S]obre esta idea cardinal —sanción de toda conducta contraria a la buena fe — , deben los Tribunales inspirar sus decisiones”. (Escolio omitido.) L. Diez-Picazo Ponce de León, La Doctrina de los propios actos, Barcelona, Ed. Bosch, 1963, Cap. V, págs. 139-140.
En consecuencia, opinamos que, de poder probar los de-mandantes sus alegaciones, en lo concerniente a la aplica-ción de los términos prescriptivos en este caso, “tanto la doctrina de los propios actos ... así como el principio general de bona fides, impiden que [el Estado] invoque con éxito la defensa de prescripción”. Velilla v. Pueblo Supermarkets, Inc., supra, pág. 588.
Por todo lo antes expuesto, contrario a lo expresado por la mayoría de este Tribunal, somos de la opinión que se deben confirmar las resoluciones dictadas por el Tribunal Superior, Sala de San Juan, de 26 de octubre y 30 de no-viembre de 1988, denegando la moción de sentencia suma-ria, y devolver el caso al tribunal de instancia para que continúen los procedimientos.

(1) Junto a su petición de certiorari, el Estado Libre Asociado de Puerto Rico (en adelante Estado) acompañó copia de la carta del Superintendente de la Policía, fe-chada el 2 de marzo de 1987, al codemandante Martínez Díaz informándole de la expulsión del Cuerpo de la Policía de De Jesús Muriel. En esta carta, asevera además que Martínez Díaz compareció a la vista administrativa celebrada el 4 de febrero de 1990. Hemos examinado los autos originales y no aparece copia de esta carta como presentada al tribunal de instancia. No la podemos, pues, tomar en consideración.


(2) Con respecto a la alegación de falta de notificación al Estado, el tribunal expresó lo siguiente:
“Respecto a la solicitud de desestimación del Estado Libre Asociado basada en la falta de notificación dispuesta en el Art. 2A de la Ley Núm. 104 del 29 de junio de 1953, según enmendada, 32 L.RR.A. see. 3077, consideramos que la justa causa aducida por el demandante, no controvertida por la parte demandada, a los efectos de que tuvo que ser recluido en una institución hospitalaria para practicarle una operación de emergencia, lo que a su vez produjo que estuviera por más de seis meses incapacitado físicamente, y su creencia, hasta el 9 de septiembre de 1987, de que el codemandado José De Jesús Muriel era empleado a tiempo parcial de la panadería, son razones suficientes, a la luz de la jurisprudencia, para eximir al demandante de dicho requisito de notificación, sobre todo, si consideramos que el Estado inmediata-mente luego de que ocurrieran los hechos realizó una investigación completa de lo sucedido, haciendo innecesaria la notificación del demandante a los fines que persi-gue dicho requisito de notificación.” (Citas omitidas.)


(3) “Policía Martínez Díaz, soy el Sgto. Justo Poventud Vidal #8-5548, Oficial Investigador de la Superintendencia Auxiliar en Inspección y Asuntos Disciplinarios de la Policía de Puerto Rico.
“Estoy realizando investigación administrativa relacionada con incidente ocu-rrido el día 22 de mayo de 1986, a eso de las 9:40 P.M., en la Panadería Valoy, ubicada en la Calle Julio Andino, Urb. Villa Prades, en Río Piedras y donde resultó usted herido de bala por el Gdia. José A. De Jesús Muriel #2833, mientras se encon-traba en el lugar.
“P— ¿En qué lugar de la panadería se encontraba el Gdia. José A. de Jesús Muriel cuando usted se personó al lugar?
“R- No había nadie en el lugar solamente el dependiente.
“P- ¿Se identificó el Gdia. De Jesús a usted como policía antes de hacer uso del arma de reglamento?
“R- En ningún momento.
“P— ¿Se encontraba uniformado el Gdia. De Jesús #2833 mientras se encontraba en la Panadería Valoy?
*218“R- La persona que me hirió, no.
“P— ¿Conocía usted anteriormente al Gdia. José A. de Jesús #2833?
“R- No lo conozco.
“P— ¿Se identificó usted con el Gdia. De Jesús antes del disparo o después del disparo[?]
“R- Después del disparo le grité en voz alta ‘soy policía’ y luego le mostré mi identificación de policía.
“P- ¿Le pregunto si ocurrió algún intercambio d[e pjalabras entre el Gdia. de Jesús y usted antes de ocurrir el disparo?
“R. No señor.”


(4) También acompañó otra copia del memorando del capitán Ramos Robles de 22 de agosto de 1986.


(5) Dichas reglas disponen lo siguiente:

“13.3. Retroactividad de las enmiendas

“Siempre que la reclamación o defensa expuesta en la alegación enmendada surgiere de la conducta, acto, omisión o evento expuesto en la alegación original, las enmiendas se retrotraerán a la fecha de la alegación original. Una enmienda para sustituir la parte contra la cual se reclama se retrotraerá a la fecha de la alegación original si, en adición a cumplirse con el requisito anterior, y dentro del término prescriptivo, la parte que se trae mediante enmienda (1) tuvo conocimiento de la causa de acción pendiente, de tal suerte que no resulta impedido de defenderse en los méritos, y (2) de no haber sido por un error en cuanto a la identidad del verdadero responsable, la acción se hubiera instituido originalmente en su contra.”

“15.4. Demandado de nombre desconocido

“Cuando un demandante ignore el verdadero nombre de un demandado, deberá hacer constar este hecho en la demanda, exponiendo la reclamación específica que alega tener contra dicho demandado. En tal caso, el demandante podrá designar a dicho demandado en cualquier alegación o procedimiento con un nombre ficticio y al descubrirse el verdadero nombre, hará con toda prontitud la enmienda correspon-diente en la alegación o procedimiento.”


(6) Ya en Sucn. Molinary v. Central Los Caños, Inc., 54 D.P.R. 847, 851 (1939), al analizar el Art. 141 del Código de Enjuiciamiento Civil, 32 L.P.R.A. ant. see. 726, de donde proviene la actual Regla 15.4 de Procedimiento Civil, 32 L.P.R.A. Ap. III, distinguimos entre el caso de un demandado que es designado con un nombre ficticio por no conocerse el suyo y que luego se sustituye el nombre verdadero por el ficticio, y aquel en que se demanda a una persona por otra y más tarde se intenta traer a la otra al pleito. La Regla 15.4 de Procedimiento Civil, supra, versa sobre el primero de estos supuestos.


(7) Argumentos en favor de responsabilizar al Estado por las actuaciones de sus funcionarios.


(8) Para un recuento histórico sobre el desarrollo de la doctrina de inmunidad soberana y un contraste entre el concepto civilista y el del derecho común, véase la opinión disidente en parte y concurrente en parte del Juez Asociado Señor Rigau en Galarza Soto v. E.L.A., 109 D.P.R. 179 (1979).


(9) Véase Granados v. Rodríguez Estrada II, 124 D.P.R. 593 (1989).


(10) Ejemplos de esto podrían ser el que prosperasen, entre otras, las siguientes defensas: falta de notificación, que el alegado acto culposo se encuentra dentro de una de las exclusiones, o que se emplazó incorrectamente al Estado.


(11) Una vez el tribunal autorizó la sustitución del nombre verdadero por el ficticio que aparecía en la demanda original y en la presentación de la demanda enmendada, los demandantes podían optar por incluir en ella'sólo al agente De Jesús Muriel o al Estado, como demandado o a ambos. Debido al estado incierto de la jurisprudencia en ese momento, en cuanto a si se podían o no acumular al Estado y al funcionario como partes en el mismo pleito, no es de extrañarse que los deman-dantes optaran por incluir sólo al Estado en la demanda enmendada.


(12) Excepción notoria a esta doctrina es la adoptada en la jurisdicción francesa, responsabilidad in solidum. H.H. Brau, El término prescriptivo y su interrupción en acciones en daños por responsabilidad extracontractual solidaria en el Derecho puertorriqueño, 44 Rev. C. Abo. RR. 203 (1983). Sobre la doctrina de la responsabilidad in solidum, véase, también, A. de Cossío, Instituciones de Derecho Civil, Madrid, Ed. Alianza, 1975, Vol. I, págs. 309-310.


(13) Sentencia de 17 de diciembre de 1927 del Tribunal Supremo de España, según citado en Silva Wiscovich v. Weber Dental Mfg. Co., 119 D.P.R. 550 (1987).


(14) Por no estar planteado, no es necesario que en este recurso discutamos la interacción de la Ley Núm. 104, supra, que proviene del Federal Torts Claims Act, con el Art. 1803 del Código Civil, 31 L.P.R.A. see. 5142, de entronque netamente civilista, y su efecto sobre todas las consecuencias que generalmente se derivan de la solidaridad. Por ejemplo, qué efectos, si algunos, tienen estas disposiciones sobre el derecho a nivelación.


(15) Ante estas circunstancias, el Estado alega que los demandantes, como cono-cían que De Jesús Muriel era policía, debieron incluirlo en la demanda original como demandado y hacer alegaciones en la alternativa. No les asiste la razón. Si creyendo que De Jesús Muriel, al momento de ocurrir el incidente, era empleado de seguridad de la Panadería Valoi y que actuaba como tal, hubiesen incluido al Estado como demandado, ésta hubiese sido una actuación irresponsable de su parte, contraria a las Reglas 1 y 9 de Procedimiento Civil, 32 L.P.R.A. Ap. Ill, y al Canon 17 del Código de Ética Profesional, 4 L.P.R.A. Ap. IX.


(16) Además de ser una alegación del codemandante Martínez Díaz, surge del memorando del capitán Ramos Robles con fecha de 22 de agosto de 1986.